DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without somehow identifying, by the server, which group the external device that is making the request for a first type of data belongs to, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  As shown in Figure 1, the external device interacts with the server directly.  This is what is also claimed.  There is no disclosure of how the server that receives the signal requesting a first type of data from a second group knows what group the device that is making the request is from.   That applicant has not made any disclosure that the request includes information identifying the first group that the .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
s 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  It is not clear how the server knows what group the external device is a member of in order to determine information about a data sharing agreement between groups.
Claims 1 and 11 recites the limitation "the first type of data of the second group" in the final line of each claim.  There is insufficient antecedent basis for this limitation in the claim.  The claims do not specify that the first type of data is “of” the second group.  Instead, the claim mentions that the first type of data can be shared between a first group and a second group.  The applicant has actually disclosed that the authority for the external device to access the first type of data applies to data related to the user of the second group and not the group itself.  Claims 1 and 11 do not make sense, especially considering what is disclosed about the transmission of information on an authority.
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are:  The applicant claims a processor configured to perform claim elements.  However, the applicant did not disclose any special configuration of a processor that performs the claimed invention.  Instead, the applicant uses a conventional processor to execute specialized instructions to perform the invention.  Such instructions are essential for performing the invention.  It’s not clear how a processor would be configured as claimed because a processor does not itself store a program but instead features registers which implement instructions that are stored in a memory external to the processor. 


Claims Not Rejected with Prior Art


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442